Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Oath/Declaration
Oath/Declaration as file 05/26/2020 is noted by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 14 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 17 of U.S. Patent No. 10,705,120  (Application No. 16/181846) respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims cover the same subject matter. 
Both independent claims’ features of the instant application and the co-pending application can be compared as:

Instant Application: 16/882917 (Claim 1)
US Patent: 10,705,120 (Claim 1)
A method of testing an electrical interconnect, the steps comprising:
A method of testing an electrical interconnect, the steps comprising:
providing an electrical interconnect testing device;
providing an electrical interconnect testing device;

providing an electrical interconnect having a plurality of contact points;
attaching the electrical interconnect to the electrical interconnect testing device;
attaching the electrical interconnect to the electrical interconnect testing device;
providing a device under test having a plurality of contact points;
providing a device under test having a plurality of contact points;
aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect;
placing the device under test in the electrical interconnect after the electrical interconnect has been attached to the electrical interconnect testing device such that the plurality of contact points of the device under test connect with the plurality of contact points of the electrical interconnect;
pressing the device under test into the electrical interconnect to a plurality of different positions; and
providing a actuator configured to press on the device under test in the electrical interconnect;
taking at least one measurement of at least one electrical property at the plurality of different positions.
moving the actuator in a plurality of increments thereby pressing the device under test into the electrical interconnect;

taking at least one resistance measurement at the plurality of increments.


Instant Application: 16/882917 (Claim 14)
US Patent: 10,705,120 (Claim 14)
A method, the steps comprising:
A method of testing an electrical interconnect, the steps comprising:
providing an electrical interconnect testing device;
providing an electrical interconnect testing device;
providing an electrical interconnect having a plurality of contact points;
providing an electrical interconnect having a plurality of contact points;
attaching the electrical interconnect to the electrical interconnect testing device;
attaching the electrical interconnect to the electrical interconnect testing device;
providing a semiconductor chip device having a plurality of contact points;
providing a device under test having a plurality of contact points;
aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect the semiconductor chip device in the electrical interconnect after the electrical interconnect has been attached to the electrical interconnect testing device such that the plurality of contact points of the semiconductor chip device 

pressing the device under test into the electrical interconnect to a plurality of different positions; and
providing a actuator configured to press on the device under test in the electrical interconnect;
wherein the electrical interconnect testing device is capable of taking a resistance measurement on one contact point of the electrical interconnect, or a combination of contact points of the electrical interconnect at the plurality of different positions.
moving the actuator in a plurality of increments thereby pressing the device under test into the electrical interconnect;

wherein the electrical interconnect testing device is capable of taking a resistance measurement on one contact point of the electrical interconnect, or a combination of contact points of the electrical interconnect at the plurality of increments.


Instant Application: 16/882917 (Claim 25)
US Patent: 10,705,120 (Claim 17)
An apparatus, comprising:
A method of testing an electrical interconnect, the steps comprising:
an electrical interconnect testing device;
providing an electrical interconnect testing device;
an electrical interconnect having a plurality of contact points,
providing an electrical interconnect having a plurality of contact points;
one or more connectors, the connectors configured to attach the electrical interconnect to the electrical interconnect testing device;
attaching the electrical interconnect to the electrical interconnect testing device;
wherein the electrical interconnect is configured to receive a device under test;
providing a device under test having a plurality of contact points;
wherein the electrical interconnect includes a raised peripheral edge configured to align the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect;
placing the device under test in the electrical interconnect after the electrical interconnect has been attached to the electrical interconnect testing device such that the plurality of contact points of the device under test connect with the plurality of contact points of the electrical interconnect;
an actuator; wherein the actuator is configured to press the device under test into the electrical interconnect to a plurality of different positions; and
providing a actuator configured to press on the device under test in the electrical interconnect;

creating a testing recipe using software associated with the electrical interconnect testing device;

moving the actuator in accordance with the recipe in a plurality of increments thereby pressing the device under test into the electrical interconnect;

taking resistance measurements in accordance with the recipe.


Claims 2-13 are also rejected on the ground of nonstatutory double patenting as they are dependent on claim 1.
Claims 15-24 are also rejected on the ground of nonstatutory double patenting as they are dependent on claim 14.
Claims 26-34 are also rejected on the ground of nonstatutory double patenting as they are dependent on claim 25.
This is a double patenting rejection since the conflicting claims have been patented.
Allowable Subject Matter
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance (As long as Applicant is able to overcome the Non-Statutory Double Patenting issue brought up earlier in the Office Action):
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…providing an electrical interconnect having a plurality of contact points; attaching the electrical interconnect to the electrical interconnect testing device; providing a device under test having a plurality of contact points; aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect; pressing the device under 
Claims 2-13 are also allowed as they further limit allowed claim 1.
Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 14,
“…providing an electrical interconnect having a plurality of contact points; attaching the electrical interconnect to the electrical interconnect testing device; providing a semiconductor chip device having a plurality of contact points; aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect the semiconductor chip device in the electrical interconnect after the electrical interconnect has been attached to the electrical interconnect testing device such that the plurality of contact points of the semiconductor chip device connect with the plurality of contact points of the electrical interconnect; pressing the device under test into the electrical interconnect to a plurality of different positions; and wherein the electrical interconnect testing device is capable of taking a resistance measurement on one contact point of the electrical interconnect, or a combination of contact points of the electrical interconnect at the plurality of different positions.”
Claims 15-24 are also allowed as they further limit allowed claim 14.
Regarding claim 25, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 25,
“…an electrical interconnect having a plurality of contact points, one or more connectors, the connectors configured to attach the electrical interconnect to the electrical interconnect testing device; wherein the electrical interconnect is configured to receive a device under test; wherein the electrical interconnect includes a raised peripheral edge configured to align the 
Claims 26-34 are also allowed as they further limit allowed claim 25.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan et al. US 2007/0075726 - Interposer for use with test assembly, has circuitized substrate movably positioned within housing, where circuitized substrate is electrically coupled to another substrate by contact members.
Adams et al. US 2019/0072585 - Method for testing electrical interconnect, involves moving actuator in height increments or force increments for pressing device under test into electrical interconnect, and taking resistance measurement at height or force increments.
Wang et al. US 2020/0379013 - Probing structure for testing integrated circuit devices formed on semiconductor wafer, has microbump electrically coupled to probing pad through interconnect, where probing pad is placed on second surface of substrate.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867